1933 Act Registration No. 333-171211 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. 1 [] POST-EFFECTIVE AMENDMENT NO. CALVERT VARIABLE SERIES, INC. (Exact Name of Registrant as Specified in Charter) (Calvert VP SRI Balanced Portfolio) Address of Principal Executive Offices 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 Registrant's Telephone Number 800-368-2745 Name and Address of Agent for Service: William M. Tartikoff, Esq. Calvert Group, Ltd. 4550 Montgomery Ave. Suite 1000N Bethesda, MD 20814 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective on January 28, 2011 pursuant to Rule 488. No filing fee is due for Registrant because of reliance on Section 24(f) of the Investment Company Act of 1940. IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP MID CAP VALUE PORTFOLIO CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP BALANCED INDEX PORTFOLIO February 11, 2011 Dear Policy Owner: I am writing to inform you of the upcoming joint special meeting of shareholders (the “Meeting”) of the Calvert
